DETAILED ACTION
Claims 1-3, 7-15, 17-20 are pending. Claims 1 and 12 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 9, 2021.  As directed by the amendment: claims 1 and 12 have been amended.  Thus, claims 1-3, 7-15, 17-20 are presently pending in this application with claims 18-20 being withdrawn.
Applicant’s amendment to the claims has overcome the 35 USC §102(a)(1) and §103 rejections, however additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities:  Claim 1 recites “a second shaft” in line 10 which should be “the second shaft”, claim 11 recites “a second shaft” in line 10 which should be “the second shaft”. Claim 14 recites “a embroidery needle” which should be “an embroidery needle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 4611733)
Regarding claim 1, Nishikawa describes an assembly (see Fig. 1, stocking relocating apparatus 20), comprising: a support device (setting frame F) having a surface (outer surface) for receiving a textile component (fully capable of receiving a textile, specifically stocking H), wherein, when the textile component (H) is received by the surface of the support device (F), the surface contacts an inner surface of the textile component (see Figs. 5-7); 
an actuation device (swingable members 30, 130, relocating means 233, 333, col. 6, ll. 31-36), the actuation device having at least one an actuation outer surface (outer surface of 233, see Fig. 9) that at least partially surrounds the support device (at least partially surrounds F), and an actuation inner surface (opposite surface),
rotational movement of the textile component (H) with respect to the surface of the support device (F, rotates H clockwise or counter-clockwise, col. 3, ll. 66-68 – col. 4, ll. 1-2).  
Regarding claim 7, the assembly of Nishikawa describes wherein the actuation device includes a belt (233, described as a belt, col. 6, ll. 31-33), and wherein a first face of the belt defines at least part of the actuation outer surface (outer surface of the belt defines actuation outer surface).  
Regarding claim 8, the assembly of Nishikawa includes a second belt (333, described as a belt, col. 6, ll. 31-33) with a second actuation outer surface (has a second outer surface).  
Regarding claim 10, the assembly of Nishikawa includes wherein the support device (F) is movable from a position engageable with an embroidery machine to another position engageable with a second machine (the frame F of Nishikawa is fully 
Regarding claim 11, the assembly of Nishikawa includes wherein the second machine is operable to provide a process or an operation other than embroidery (as stated above, the frame F could be placed in engagement with any machine).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Gray (US 1583590),
Regarding claim 2, the assembly of Nishikawa describes the limitations of claim 2, but does not explicitly describe wherein the support device includes a window defining a cavity, and wherein the surface of the support device at least partially surrounds the cavity.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the support device to include the opening and cavity as depicted in Gray in order to permit thermal fluid to enter the device thereby assisting in heating, drying, creasing, and finishing the sock thereby reducing the number of components necessary to finish the sock (p. 2, ll. 47-61, Gray, Fig. 8, steam setter 10, dryer, 11, Nishikawa).

    PNG
    media_image1.png
    360
    306
    media_image1.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Swoboda (US 905247).
Regarding claim 3, the assembly of Nishikawa includes the limitations of claim 3 but does not explicitly describe wherein the support device is fixed in place with respect 
In related art for assemblies, Swoboda describes an embroidery machine that includes a needle.  The claim does not require that the support device is fixed to an embroidery machine and does not state that the support device accommodates a needle, but rather states that the support device is “in communication” with the embroidery needle.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Nishikawa to also include the embroidery machine of Swoboda, for example, to be located in the same room.  This would occur because someone assembling a sock may also want to embroider the sock.  The support device of Nishikawa would be “fixed in place” with respect to the machine of Swoboda because it certain situations the support device would be stationary (for example, when not in use), and would be “in communication” with the embroidery needle by virtue of being in the same room and exposed to the same fluid air. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Fujiura et al. (US 20120167810)
Regarding claim 9, the assembly of Nishikawa describes the limitations of claim 9 but does not explicitly describe wherein the belt has a second face opposite the first face, and wherein the second face includes a plurality of grooves.  
In related art for assemblies, Fujiura describes the use of a belt 162 that includes grooves on the inner surface (see Fig. 15).
.
Claims 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Gray (US 1583590).
Regarding claim 12, Nishikawa describes an assembly (stocking relocating apparatus 20), comprising: a support device (setting frame F), the support device having an outer surface (has an outer surface); and 
an actuation device (swingable members 30, 130, relocating means 233, 333, col. 6, ll. 31-36), the actuation device having at least one belt (233, described as belt, col. 6, ll. 31-33) defining an actuation outer surface (outer surface) that is movable with respect to the outer surface of the support device in a first rotational direction and a second rotational direction that is opposite the first rotational direction (rotates H clockwise or counter-clockwise, col. 3, ll. 66-68 – col. 4, ll. 1-2), and an actuation inner surface (opposite surface of the belt), 
a first shaft (shaft 34) and a second shaft (shaft 134), wherein translational movement of the first shaft (34) transitions the actuation device between an engaged state and an open state (piston moves up and down, causing member to move to position of operation and position out of operation, col. 3, ll. 34-42), wherein a second shaft (134) that is mechanically coupled to the actuation inner surface (coupled via gear 136, col. 3, ll. 53-55), wherein the second shaft is driven via a motor (motor 25 coupled to the gears, col. 3, ll. 58-65); and wherein the actuation device has an engaged state and an open state, wherein the actuation outer surface at least partially surrounds the 
The assembly of Nishikawa does not explicitly describe that the support device has a cylindrical shape.
In related art for assemblies, Gray describes a drying and shaping form that is cylindrical (see cross-section which shows curved sides 4 and 5, which are thus considered “cylindrical” as the shape is “of or like a cylinder”).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the support device to be cylindrical such as depicted in Gray in order to permit thermal fluid to enter the device thereby assisting in heating, drying, creasing, and creasing the sock thereby reducing the number of components necessary to finish the sock (p. 2, ll. 47-61, Gray, Fig. 8, steam setter, dryer, 11, Nishikawa).
Regarding claim 13, the assembly of Nishikawa as modified includes wherein the support device (F, Nishikawa) includes an opening (see annotated Fig. 2 of Gray, below) providing access to a cavity (see annotated Fig. 2, Gray) of the support device, and wherein the outer surface of the support device at least partially surrounds the cavity (outer surface surrounds the cavity).  

    PNG
    media_image1.png
    360
    306
    media_image1.png
    Greyscale

Regarding claim 15, the assembly of Nishikawa as modified includes a shaft (see annotated Fig. 9 below) mechanically coupled to the belt (coupled via roller), wherein rotation of the first shaft (34) causes the actuation outer surface of the belt to move (rotating the first shaft causes the belt to rotate).

    PNG
    media_image2.png
    214
    388
    media_image2.png
    Greyscale

Regarding claim 17, the assembly of Nishikawa as modified a second belt (333) with a second actuation outer surface that at least partially surrounds the support device (F) when the assembly is in the engaged state (see Fig. 9, at least partially surrounds F).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 4611733) in view of Gray (US 1583590) and Swoboda (US 905247).
Regarding claim 14, the assembly of Nishikawa as modified describes the limitations of claim 14 but does not explicitly describe wherein the support device is fixed in place with respect to an embroidery machine for communication with an embroidery needle.
In related art for assemblies, Swoboda describes an embroidery machine that includes a needle and thus the embroidery machine communicates with the embroidery needle.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the assembly of Nishikawa to also include the embroidery machine of Swoboda, for example, to be located in the same room.  This would occur because someone assembling a sock may also want to embroider the sock.  The support device of Nishikawa would be “fixed in place” with respect to the machine of Swoboda because it certain situations the support device would be stationary (for example, when not running), and would be “in communication” with the embroidery needle by virtue of being in the same room and exposed to the same fluid air. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Multiple references could be utilized as anticipatory references or in obviousness-type rejections.  Specific attention is drawn to Bagni (20040108343) and . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732    

/ALISSA L HOEY/Primary Examiner, Art Unit 3732